In consolidated actions to recover damages for wrongful deaths and conscious pain and suffering, involving a 1965 Chevrolet Corvair automobile, defendant General Motors *584Corporation appeals from so much of an order of the Supreme Court, Rockland County, entered January 14, 1971, as granted a cross motion by plaintiff in Action No. 1 for disclosure of documents and data relating to aspects of the car’s construction, testing, and accident record. (A second appeal by the same defendant, from portions of another order of the same court, entered the same day, has been abandoned as moot [see appellant’s brief, p. 2].) Order reversed insofar as appealed from, without costs, and said plaintiff’s cross motion granted only to the extent set forth in the order to be made hereon. The disclosure shall commence 30 days after entry of the order to be made hereon or at such other time as may be agreed upon by the parties. The order under review was unreasonably burdensome and extensive in failing to particularize with some degree of specificity and relevance the number and type of documents and data intended. Rabin, P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.